Citation Nr: 1442360	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The case was remanded in January 2012 to obtain additional treatment records and an addendum opinion from an April 2011 VA examiner.  In February 2013, the Board denied the claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in April 2014, the Court vacated the Board's decision and remanded the case for readjudication in accordance with the Court's decision.

The Board observes that the Court held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the record shows that the Veteran has diagnoses of PTSD, dysthymia and major depressive disorder.  Accordingly, the Board has characterized the issue as set forth on the title page.

Also, the Board observes that the Veteran was denied service connection for a mental condition in an unappealed June 1996 rating decision as there was no evidence of a current disability or diagnosis of a psychiatric disorder.  The current claim is premised on a diagnosis of psychiatric disorders, to include PTSD.  A claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Board had found that the Veteran's psychiatric disorder was not present during service, a psychosis was not manifest within a year of separation from service, and a currently diagnosed psychiatric disorder did not develop as a result of any incident during service.  The Veteran appealed to the Court and, as a result of a April 2014 decision, the May 2013 Board decision was vacated.

The April 2014 decision held that the April 2011 VA medical examination and the January 2012 addendum medical opinion were inadequate.  The Court noted that the examiner must base an opinion on the Veteran's medical history and prior examinations.  The Court opined that it was unclear whether the examiner considered the Veteran's history, specifically the medical records from 2006 to 2008 in which the Veteran reported symptoms including startle response, hypervigilance, intrusive thoughts, night sweats, crying spells, and nightmares.  The Court also found that the examiner "failed to support her conclusion that the appellant's PTSD symptoms were insufficient to support a diagnosis of PTSD with an adequate rationale that properly informed the Board's decision."

The Court also noted that the examiner failed to consider the Veteran's lay statements.  In conclusion, the Court held that because "the examiner failed to address the appellant's prior medical history, did not provide sufficient details, and relied on an absence of medical evidence both during and after service to conclude there was not nexus to service...the medical examination was inadequate.

In light of these concerns, another examination is required.  The Board notes that the Veteran served in the Republic of Vietnam and VA has conceded that a stressor event occurred during his service.  During the course of this appeal, the Veteran was service-connected for diabetes in a June 2011 rating decision.  The Veteran has argued that his psychiatric disorder has been caused or aggravated by his diabetes.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Provide an opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service?

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed psychiatric disorder is proximately due to (caused by) any service-connected disability, including Type II diabetes mellitus?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed psychiatric disorder has been aggravated by any service-connected disability, including Type II diabetes mellitus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner should comment on the Veteran's full mental health history, including his treatment in 2006-2008 (in which the Veteran reported symptoms including startle response, hypervigilance, intrusive thoughts, night sweats, crying spells, and nightmares), and the Veteran's lay statements, including his description of symptoms.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



